Citation Nr: 1136157	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-25 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include a schizophrenia disorder, anxiety disorder, and depressive disorder, and to include as secondary to service-connected diabetes mellitus or loss of use of a creative organ.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 to September 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board remanded the case to the RO in January 2010 for further development.

The procedural history of this claim shows that VA has at different times addressed the claimed psychiatric disorder as different specific psychiatric disorders.  Nonetheless, as reflected in the issue above, a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder; the Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal.
 
2.  The evidence received since the September 2001 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.  

3.  Schizophrenia had its onset in service. 

4.  Peripheral neuropathy of the right upper extremity is productive of neurologic impairment of no more than mild incomplete paralysis of the median nerve.

5.  Peripheral neuropathy of the left upper extremity is productive of neurologic impairment of no more than mild incomplete paralysis of the median nerve.

6.  Peripheral neuropathy of the right lower extremity is productive of neurologic impairment of no more than mild incomplete paralysis of the sciatic nerve.

7.  Peripheral neuropathy of the left lower extremity is productive of neurologic impairment of no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The RO's September 2001 rating decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the September 2001 rating decision is new and material and the requirements to reopen the Veteran's claim for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  A schizophrenia disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010). 

4.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2010).

5.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2010).

6.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

7.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In this case, because service connection for schizophrenia constitutes a full grant of that benefit, no discussion of VA's duty to notify or assist is necessary on the claim.

The VCAA duty to notify with respect to the disability rating claims was satisfied generally by way of letters sent to the appellant in between June 2005 and March 2010, and specifically as to the initial rating claims by letter in March 2010, all of which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claim for higher initial disability ratings for his service-connected peripheral neuropathy disabilities of the four extremities.  These letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in an April 2011 supplemental statement of the case.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Board notes that the Veteran was afforded VA examinations regarding his rating claim.  VA examined the medical history of the claimed conditions for compensation purposes addressing the rating claims.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.  Petition to Reopen Service Connection for an Acquired Psychiatric Disability

In a September 2001 rating decision, the RO declined to reopen a claim for service connection for an acquired psychiatric disorder, identified then as schizophrenia, on the essential basis that there was no new and material evidence to reopen a previous Board decision of April 1970.  The earlier Board decision found that his schizophrenia was not related to service.   

The evidence of record at the time consisted of the service treatment records and post-service medical records and reports.  

Because the Veteran did not submit a Notice of Disagreement (NOD) to the September 2001 rating decision denying service connection, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (1996).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court recently clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.
 
Since the prior final decision in September 2001, evidence has been added to the claims file.  The additional evidence of record consists of VA and private treatment records dated from 2001 through December 2008; reports of VA examinations including for psychiatric symptomatology; and lay statements. 

The medical records received since September 2001 reflect treatment including for psychiatric symptoms diagnosed to include schizophrenia as well as other psychiatric conditions.  A January 2004 VA examination for mental conditions also addresses a link between the Veteran's diagnosis of schizophrenia residual type, in current remission and service-connected disabilities.  In light of the newly submitted records and contentions when considered with previous evidence of record, the psychiatric disorder service connection claim must be reopened, and therefore is addressed on the merits below.  

II.  Service Connection for an Acquired Psychiatric Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, including psychoses to include schizophrenia, a major psychotic disorder, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

In deciding a claim generally, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service record, DD Form 214, shows that he served in Vietnam as a combat engineer.  He received the Vietnam Service Medal.  The Veteran's service treatment records show no clear indication of any psychiatric complaints or findings attributable to any later diagnosis of an acquired psychiatric disorder.  The report of the September 1967 examination at separation shows that the psychiatric evaluation was normal. 

Less than two years later in May 1969 the Veteran was hospitalized by VA for one week between May and June 1969 for psychiatric symptomatology.  At that time the Veteran reported a number of complaints including of auditory hallucinations of voices predicting events and ordering him to do things.  During the psychiatric hospitalization the Veteran reported that he had had the present condition since 1965 while in Panama during service but had not gone to see a psychiatrist.  

On examination, the Veteran complained of auditory hallucinations but denied visual hallucinations, suicidal or homicidal ideas.  His judgment was impaired, his affect was blunt and very serious, and he had an inappropriate affect to thought content.  His motor behavior was to remain motionless, stiff in the chair and lack of arm movement in walking. 

During the psychiatric hospitalization the treating physician started the Veteran on Trilafon and Cogentin in treatment of his chronic schizophrenia.  Thereafter the Veteran reported a gradual improvement, with auditory hallucinations seeming to be more distant.  The Veteran's family insisted on taking him home one week later, which was against medical advice because the medical opinion was that the Veteran still required further hospitalization.  On that basis he was discharged.  The final diagnosis was chronic schizophrenic reaction, paranoid type.

A VA medical certificate reporting on an examination in May 1969 shows that the Veteran continued to have psychiatric symptomatology with complaints of guilt and inadequacy feelings.  

In addition, a November 1969 statement reflects that the Veteran reported attempting to seek VA care in 1968 for his psychiatric disability, which was shortly thereafter diagnosed as schizophrenia, because "the institution was too busy."

Private treatment records dated in September 2000 show that the Veteran was diagnosed with diabetes mellitus.  VA treatment records in December 2000 show that the Veteran was seen for evaluation due to symptoms including anxiety related to the use of Metformin, which the Veteran was taking for his diabetes mellitus.  In January 2001 he agreed to take Trazodone for his psychiatric symptoms and to return if his mental condition deteriorated.  

Subsequent VA and private treatment records in 2001 and later show psychiatric treatment for complaints including anxiety, depression, anger, fears and panic attacks, paranoid ideations, and auditory hallucination-hearing voices.  These records contained assessments including adjustment disorder with mixed (depressed and anxious) mood; anxiety disorder; and life circumstance problem. 

During VA examination in September 2005 the Veteran reported complaints of having occasional confusion, irritability, verbal aggression; and episodes of getting hysterical and fearful in crowded places.  After examination the diagnosis was schizophrenia, residual type, with anxiety features.  Noting that the Veteran's neuropsychiatric disorder long preceded his diabetes mellitus, the examiner concluded with an opinion that based on the Veteran's history, records, and evaluation, the Veteran's psychiatric condition was not caused by his service-connected diabetes mellitus.

Subsequent VA treatment records include a diagnosis in September 2006 of delusional disorder, paranoid subtype; and schizophrenia paranoid type by history.  A December 2008 VA treatment record shows that screening for posttraumatic stress disorder (PTSD) was negative for that diagnosis.

The report of a March 2010 VA examination contains a notation that the Veteran was an infantryman with combat experience but he did not sustain any combat wounds.  The Veteran reported he had no history of violence, no alcohol use or other substance use.  After review of the Veteran's relevant history and after examination, the report contains a diagnosis of schizophrenia, residual type in remission.  

The examiner opined that-based on the Veteran's history, records, and evaluations-the diagnosed schizophrenia was not caused by his service-connected diabetes mellitus.  In regard to that opinion the examiner noted that the Veteran's psychiatric history was present after his service (one year and eight months), and was present before the diabetes mellitus became manifest, in 2000.  
 
On review of the foregoing, and after according the Veteran the benefit of the doubt on this matter, the Board finds that the evidence is at least in equipoise as to the question of whether his current psychiatric disability is likely related to service.  As early as within one year and eight months after service, in May 1969 the Veteran stated in connection with receipt of inpatient hospital psychiatric treatment that the psychiatric symptomatology he perceived at that time was also present since during service.  That reported symptomatology supported the diagnosis at that time of chronic schizophrenic reaction, paranoid type.  

The Veteran has essentially stated that he has had a continuity of those psychiatric symptoms since during service, which most recently in the March 2010 VA examination was diagnosed also as a schizophrenia disorder.  The Board determines that such competent and credible lay statements of the Veteran, as to symptoms that supported the later diagnosis of a schizophrenia disorder by a medical professional, provide competent evidence of an etiology for psychiatric symptomatology linked to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Thus, the record is replete with diagnoses of schizophrenia.  Because the Board finds that the Veteran's report of having psychiatric symptoms since service is both competent and credible, and indeed was made in the context of seeking VA care for the condition, and resolving all reasonable doubt in his favor, the Board finds that service connection for schizophrenia is warranted. 

III.  Initial Rating for Peripheral Neuropathy of the Extremities

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).   Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran had appealed the initial rating assigned at the time service connection was established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating-"staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  

The Veteran's statements describing the symptoms of his service-connected peripheral neuropathy disabilities of the four extremities are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2010).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's peripheral neuropathies of right and left upper extremities are each evaluated under Diagnostic Code 8515, which provides the rating criteria for paralysis of the median nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8515 (2010).  

Under Diagnostic Code 8515, a 10 percent evaluation is assigned for mild incomplete paralysis of the median nerve of the major or minor hand.  A 20 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the minor hand.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the major hand.  Higher evaluations are assigned for severe incomplete paralysis, and complete paralysis of the major and minor upper extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

Diagnostic Codes 8615 and 8715 address the criteria for evaluating neuritis and neuralgia of the median nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8615, 8715 (2010).

The Veteran's peripheral neuropathies of right and left lower extremities are each evaluated under Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2010).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which are, respectively, mild, moderate, or moderately severe in degree.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

The salient medical evidence material to the claim for higher initial disability ratings for the service-connected peripheral neuropathies of the four extremities is contained in the reports of VA examination in September 2005 and June 2008.  There is no significant competent evidence on file in conflict with the findings of these reports.

The report of the September 2005 VA examination shows that the Veteran reported complaints of paresthesias in the upper and lower extremities.  He was able to perceive temperature and pain in plantar region with showering or stepping on something.  He described numbness and cramps in the lower extremities and in his hands, almost daily, on and off; which improved with activity.  He reported that he was independent in his activities of daily life and self care.  

On examination the tone was normal in all four extremities and there were no involuntary movements, fasciculations, or atrophy.  Sensory examination showed that pinprick and touch was decreased distally in the lower extremities and in hands in a glove and stocking distribution.  Position sense was intact but vibratory perception was decreased at the ankle.  The examiner described the condition as a peripheral neuropathy without wasting or atrophy, involving all four extremities.  There was no limitation of motion or function due to pain, fatigue, weakness or lack of endurance; and no truncal, gait or limb ataxia.  The report contains a diagnosis that the clinical symptoms and neurological signs were of a primarily mild, sensory peripheral neuropathy in all four extremities.  

The report of a June 2010 VA examination shows that the peripheral nerve symptoms were involved in all four extremities, with complaints of numbness, paresthesias, dysesthesias, and cramps.  Reflex examination findings for the four extremities were all 2+ reflecting normal reflex examination.  The Veteran had decreased sensation to vibration, pain/pinprick, and light touch; and had normal position sensation and no dysesthesias.  Motor examination for the four extremities concluded with findings of  5, meaning there was active movement against full resistance.  The examiner further found that muscle tone was normal, with no muscle atrophy, no gait abnormality, no imbalance or tremor or fasciculations; and joint function was not affected.

The report concluded with a diagnosis of diabetic peripheral neuropathy, sensory type in both upper and lower extremities without motor component and without significant functional disability to interfere with employability.  The examiner found there was nerve dysfunction, with no paralysis, neuritis, or neuralgia present.  The examiner found that the effects of the peripheral neuropathies of the four extremities on usual daily activities were mild, similar as previously described.  

On review, the Veteran has competently reported that he has left and right lower and upper extremity neurologic symptoms associated with his peripheral neuropathies of the four extremities.  He is competent to provide evidence regarding the symptoms in each extremity, and as to the severity of the symptoms he perceives in each.  38 C.F.R. § 3.159(a)(2).  Such neurologic symptomatology of the left and right lower extremities and left and right upper extremities is supported by findings in the VA examination reports as discussed above.  

However, based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's left and right lower and upper extremities peripheral neuropathies are each not productive of symptoms that would warrant disability ratings in excess of the 10 percent ratings currently in effect and assigned for each.  That is, the competent evidence does not show that any of the four extremities' peripheral neuropathies is productive of more than mild symptoms.

The evidence reflects essentially only sensory involvement in both lower extremities and in both upper extremities.  During VA examination the examiners found no atrophy, and motor strength was recorded as 5/5 for each extremity.  The Veteran's main complaints were of numbness, paresthesias, dysesthesias, and cramps; with objective findings primarily of decreased sensation.  The competent evidence of record does not show any organic changes such as atrophy.  

Based on the foregoing, the rating should reflect that the Veteran does not have more than a mild degree of impairment of neurologic function of the (1) right lower extremity, (2) left lower extremity, (3) right upper extremity, and (4) left upper extremity.  Such disability picture for each extremity does not warrant a disability rating in excess of 10 percent, respectively, for (1) peripheral neuropathy of the right lower extremity, (2) peripheral neuropathy of the left lower extremity, (3) peripheral neuropathy of the right upper extremity, or (4) peripheral neuropathy of the left upper extremity.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8520.  As such, a higher rating for each of the four disabilities must be denied.  Id.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's peripheral neuropathy disabilities of the four extremities; which are productive of decrease in sensation resulting in mild impairment, respectively.  The rating criteria are therefore adequate to evaluate these four peripheral neuropathy disabilities, and referral for consideration of extraschedular rating is not warranted.

For all the foregoing reasons, there is no basis for a staged rating, pursuant to Hart, supra, and the preponderance of the evidence is against the grant of a disability rating in excess of that currently assigned for each of these four disabilities.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7.  


ORDER

New and material evidence to reopen claim of service connection for psychiatric disability has been presented; to this extent, the appeal is granted.

Service connection for a schizophrenia disorder is granted.

A rating in excess of 10 percent for peripheral neuropathy of the right upper extremity, is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

In the decision above the Board grants service connection for schizophrenia.  On remand, the RO must assign a disability rating for disability.  That RO action will have a potential impact on the Board's decision with respect to the TDIU issue on appeal.  As such, the Board finds that the RO's prospective determination as to the evaluation of the now service-connected psychiatric disability is inextricably intertwined with the TDIU issue on appeal.  Therefore a decision by the Board on the Veteran's TDIU claim would at this point be premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Hence, the Board's resolution of the TDIU claim at the present time would be premature.  

In addition, the Board finds that pursuant to VA's duty to assist VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities, and particularly, his schizophrenia, render him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, and following the AOJ's disability rating evaluation and assignment for the newly service-connected schizophrenia, the examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, and in particular his schizophrenia, both individually and in the aggregate, on his employability.  The examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

2.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


